WINDSTAR, INC.
CONFIDENTIALITY, INVENTION ASSIGNMENT, CONFLICT OF INTEREST
AND NON-COMPETE AGREEMENT
FOR EMPLOYEES AND CONSULTANTS




THIS CONFIDENTIALITY, INVENTION ASSIGNMENT, CONFLICT OF INTEREST AND NON-COMPETE
AGREEMENT (this "Agreement") is made as of the 16th day of July, 2010 by the
individual named below (the "Undersigned") and Windstar, Inc., a Nevada
Corporation (“Windstar”).


In consideration of the engagement or employment of the undersigned by Windstar
and with the intention that this Agreement shall apply to the entire period of
his or her engagement by Windstar (including the period prior to the date of
this Agreement any period working for any predecessor business enterprise or
project), Windstar and the Undersigned hereby agrees as follows:


1.           Confidentiality


1.1           Confidential Information Defined. “Confidential Information” means
information relating to the business of an entity that is not generally
available to the public and is confidential, proprietary or commercially
valuable, including without limitation, secret processes, inventions,
improvements, formulae, plans, materials, devices, trade secrets, discoveries,
ideas, concepts, designs, drawings, specifications, techniques, models,
diagrams, test data, scientific methods, know-how, customer lists, supplier
lists, contact information (for customers, suppliers, employees, consultants,
investors advisors, prospects and others), marketing techniques and materials,
pricing or pricing policies, financial information, plans for further
development, computer software, computer hardware, computer hardware and
software configurations, fabric treatment methods and processes, unpublished
patent applications and know how related to patents and published applications,
training and calibration methodologies, logistics and scheduling plans and
programs, training courses and manuals, unpublished manuscripts, tests and
proposals internal publications and materials (including those distributed in
confidence to customers or business partners), and any other information or
know-how of a similar nature, whether patentable or not, with respect to any
confidential or secret aspects of an entity's business. Confidential Information
need not be labeled as such to enjoy the protections afforded the same but need
only be of the kind generally understood to be confidential, proprietary or
commercially valuable. Confidential Information shall not include information
lawfully in the public domain or lawfully obtained from third parties without
restrictions although it shall be the burden of the Undersigned to establish any
such claim by clear and convincing evidence.


1.2.           Non-Disclosure of Confidential Information of Windstar.  The
Undersigned agrees that, both during and after the term of his or her employment
with Windstar, he or she shall hold in the strictest confidence the Confidential
Information of Windstar, and shall not, except as may be strictly necessary in
the performance of his or her work for Windstar or with the prior written
approval of Windstar, divulge, furnish, transfer, or make accessible to anyone,
directly or indirectly, or use for any purpose for his or her own account or for
the account or benefit of any person or entity, the Confidential Information of
Windstar.
 
1.3           Non-Disclosure of Confidential Information of Third Parties.  The
Undersigned agrees that, both during and after the term of his or her employment
with Windstar, he or she shall hold in the strictest confidence the Confidential
Information of any third party who has given Windstar the right to use such
Confidential Information subject to a non-disclosure agreement between Windstar
and such third party, and shall not, except as may be necessary in the
performance of his or her work for Windstar or with the prior written approval
of such third party, divulge, furnish, transfer, or make accessible to anyone,
directly or indirectly, or use for any purpose or for the benefit of any person
or entity, the Confidential Information of such third party.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           Non-Disclosure of Confidential Information of Previous Employer
and Others.  The Undersigned agrees that, during the period of his engagement by
Windstar, he shall not use improperly or disclose any Confidential Information
of any former employer or any other party to whom he has an obligation of
confidentiality, nor bring unto the premises of Windstar any unpublished
document or any property belonging to any former employer or any other party to
whom the Undersigned has an obligation of confidentiality, unless consented to
in writing by such employer or party.  The Undersigned represents that he has
the right to enter into this Agreement, and that his performance of all the
terms of this Agreement and his duties as an employee or consultant of Windstar
will not breach any confidential information agreement, non-competition
agreement or other agreement with any former employer of his services, either as
an employee, consultant, contractor or independent contractor, or with any other
party.  The Undersigned represents that all materials furnished or work
performed by him will be wholly original and not copied, in whole or in part,
from any other work, and such materials or work will not violate, conflict or
infringe upon the rights, of any other person or entity.


1.5           Proprietary Notices.  The Undersigned shall not, and shall not
permit any other person to, remove any proprietary notices or other legends or
restrictive notices contained in or included in any Confidential Information.


1.6           Property of Windstar.  The Undersigned acknowledges and agrees
that all Confidential Information of Windstar, in whatever form, whether made or
compiled by him, or made available to him, during the period of his engagement
by Windstar (including the period prior to the date of this Agreement)
concerning Windstar's Confidential Information is and shall remain Windstar's
property, and the Undersigned hereby assigns to Windstar any rights he might
otherwise possess in such Confidential Information.  All Confidential
Information shall be delivered to Windstar on the termination of the
Undersigned’s engagement by Windstar, or at such earlier time as Windstar may
request, and the Undersigned shall not retain copies of any Confidential
Information.


2.           Invention Assignments.


2.1           Inventions Defined.  "Inventions" means, without limitation,
inventions, creative works, procedures, methods, processes, uses, decisions,
formulae, formulations, delivery technologies, discoveries of any kind, computer
programs, computer software, and any improvements to any of the foregoing, which
pertain to or relate to Windstar's business or any of the work or businesses
carried on by Windstar and are discovered, conceived, reduced to practice,
developed, made or produced by the Undersigned during and as a result of his
engagement by Windstar, whether or not fixed in a tangible means of expression,
whether or not eligible for patent, copyright, trademark, trade name or other
legal protection, whether or not they are conceived and/or developed by the
Undersigned alone or with others, and whether or not they are conceived and/or
developed during regular working hours, conceived and/or developed using
intellectual or tangible property of Windstar or conceived and/or developed at
the facilities of Windstar or its customers.  The meaning of "Invention" under
the terms of this Agreement shall not be limited to the meaning of "Invention"
under the United States patent laws.


2.2           Property Rights to Inventions.  All Inventions shall be the sole
and exclusive property of Windstar, and shall be deemed part of the Confidential
Information of Windstar for purposes of this Agreement.  The Undersigned hereby
assigns all his rights in all Inventions and in all related proprietary rights
therein to Windstar.  Without limiting the foregoing, the Undersigned agrees
that any copyrightable material shall be deemed to be "works made for hire" and
that Windstar shall be deemed the author of such works under the United States
Copyright Act.  In the event and to the extent such works are determined not to
constitute "works made for hire," the Undersigned hereby irrevocably assigns and
transfers to Windstar all right, title and interest in such works.  The
Undersigned shall not be entitled to any additional compensation for any and all
Inventions made during the period of his engagement by Windstar.
 
 
2

--------------------------------------------------------------------------------

 


2.3           Obligation to Keep Windstar Informed.  During the period of his
engagement by Windstar and for six (6) months after termination of his
engagement, the Undersigned shall promptly, from time to time, fully inform and
disclose to Windstar in writing all Inventions of any kind that he now has made,
conceived or developed (including prior to the date of this Agreement), or which
he may later make, conceive or develop, during the period of his engagement by
Windstar and for six (6) months after termination of his engagement which relate
to the Business of Windstar (as defined below) or to Undersigned’s work for
Windstar.


2.4           Enforcement of Proprietary Rights.  The Undersigned shall assist
and cooperate with Windstar, both during and after the period of his engagement
by Windstar, at Windstar's sole expense, to allow Windstar to obtain, maintain
and enforce patent, copyright, trademark, trade secret and other legal
protection for the Inventions.  The Undersigned shall sign such documents, and
do such things necessary, for such purposes and to vest Windstar with full and
exclusive title in all Inventions against infringement by others.  The
Undersigned hereby appoints the Secretary of Windstar as his attorney-in-fact to
execute documents on his behalf for this purpose.


2.5           Assignment to Third Parties.  Windstar has an unrestricted right
to assign to any third party, without limitations, any rights, title and
interests it may have or acquire with respect to any Invention.


2.6           Waiver of Moral Rights.  To the extent allowed by law, the
Undersigned hereby waives all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as "moral
rights," "artist's rights," "droit moral" or the like (collectively "Moral
Rights") that he may have with respect to the Inventions. To the extent, the
Undersigned hereby retains any such Moral Rights under applicable law, the
Undersigned hereby ratifies and consents to, any action that may be taken with
respect to such Moral Rights by or authorized by Windstar, and the Undersigned
agrees not to assert any Moral Rights with respect thereto.  The Undersigned
will confirm any such ratifications, consents and agreements from time to time
as requested by Windstar.


3.           Non-Competition.


3.1           Limitations.  The Undersigned agrees that during the term of his
or her employment with Windstar and for a period of one year thereafter, the
Undersigned shall not, for any reason, directly or indirectly, through any other
person, firm, corporation or other entity (whether as an officer, director,
employee, partner, consultant, holder of equity or debt investment, lender or in
any other manner or capacity):
 
(i) in any geographical area in the United States or in those foreign countries
where Windstar, during the period of the Undersigned’s employment with Windstar,
conducts or proposes to conduct business, engage in any business that is
Directly Competitive with the Business of Windstar.
 
(ii) solicit, induce, encourage or attempt to induce or encourage any employee,
contractor or consultant of Windstar to terminate his or her employment or
relationship with Windstar, or to breach any other obligation to Windstar;
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) solicit, interfere with, disrupt, alter or attempt to disrupt or alter the
relationship, contractual or otherwise, between Windstar and any other person
including, without limitation, any consultant, contractor, customer, potential
customer, or supplier of Windstar; or
 
(iv) engage in or participate in any business conducted under any name that
shall be the same as or similar to the name of Windstar or any trade name used
by Windstar.
 
(v) For purposes of this Section 3, the "Business" of Windstar shall be deemed
to mean any business which Windstar conducts or has initiated plans to conduct
during the term of Undersigned’s service with Windstar, including, but not
limited to, the development, marketing and sale of products comprised of or
containing tissue-engineered skin.
 
For purposes of this Section 3, "Directly Competitive" shall mean the
development, marketing, selling, providing, distributing or sponsoring of any
service or product similar to any service or product offered by Windstar or
which is capable of substituting for or displacing any of Windstar’s services or
products in the marketplace.
 
For purposes of this Section 3, the terms “holder of equity,” “debt investment”
or  “lender” shall not include or encompass any securities, debt or other
investment instruments issued by or related to  any publicly traded company, or
any securities, debt or investment instruments held indirectly via any mutual
fund, index fund, private equity fund, investment trust or money market fund.
 
           3.2           Acknowledgment.  The Undersigned acknowledges that the
geographic, activity and time limitations contained in Section 3.1 are
reasonable and properly required for the adequate protection of Windstar's
business.  In the event that any such geographic, activity or time limitation is
deemed to be unreasonable by a court, the Undersigned shall submit to the
reduction of either said activity or time limitation to such activity or period
as the court shall deem reasonable.  In the event that the Undersigned is in
violation of the aforementioned restrictive covenants, then the time limitation
thereof shall be extended for a period of time equal to the pendency of such
proceedings, including appeals.
 
3.3           Conditions on Enforceability of Non-competition
Limitations.  Notwithstanding the foregoing, the post-employment non-competition
limitations contained in Section 3.1 (i) through (iv) shall not be enforceable
unless Windstar is then in compliance with its payment obligations to the
Undersigned with respect to any post-termination obligation to the Undersigned
under any employment or consulting agreement.


3.4     Provided that Undersigned is not engaged in personally rendering
services relating to any business activity that is Directly Competitive with the
Business of Windstar,  it shall not be a violation of Section 3.1(i) of this
Agreement if, after separation from employment with Windstar,  the Undersigned
becomes employed by or renders service to (whether as an officer, director,
employee, partner, consultant, holder of equity or debt investment, lender or in
any other manner or capacity) a subsidiary or division of a parent company with
annual revenues in excess of $500 million, where the employing subsidiary or
division does not conduct any business that is Directly Competitive with the
Business of Windstar, even if the parent company has a separate subsidiary or
division that does conduct a business that is Directly Competitive with the
Business of Windstar.
 
 
4

--------------------------------------------------------------------------------

 
 
4.           Conflict of Interest.


4.1           Making or Offering Payments or Gifts to Influence the Acts of
Others.  The Undersigned shall not make or offer to make any payment, loan or
gift:


(i)           to any government official or employee;


(ii)           to any representative of any vendor or customer (A) if doing so
would appear to be an attempt to influence the representative's performance of
his or her duties and (B) unless the vendor's or customer's management has
advance knowledge of such payment, loan or gift; or


(iii)           to any person where such payment, loan, gift or offer might
violate any law, regulation or Windstar policy, including those relating to (A)
commercial or other bribery, (B) conflicts of interest, (C) labor matters, or
(D) antitrust or trade regulation compliance.


The foregoing notwithstanding, the Undersigned may provide customary token
business gifts and entertainment.


4.2 Accepting Any Payment or Gift.  The Undersigned shall not accept or solicit
from any vendor, customer or competitor any payment, loan or gift or thing of
value whether or not connected with the Undersigned’s performance of duties to
Windstar.  The Undersigned shall not give any vendor, customer or competitor the
impression that he or she expects or would accept gifts or gratuities.  The
foregoing notwithstanding, the Undersigned may accept gifts of nominal value
(less than or equal to $25) which could not appear to cause a conflict of
interest so long as there is no effort made to conceal the gift.  If the
Undersigned receives a gift that is prohibited under this Section 4, he or she
shall notify his or her supervisor and return the gift, along with a written
explanation that Windstar’s policy prevents the Undersigned from accepting the
gift.  Any gift that cannot be returned shall be the property of Windstar to
dispose of in its sole discretion.


4.3           Outside Interests and Activities.


(a)           The Undersigned is expected to devote so much of his or her full
time and ability to performing his or her duties as an employee or consultant of
Windstar, both during regular business hours and such additional time, as may be
required.  The Undersigned is not permitted to maintain any business or
financial interest, or to engage in any outside activity, that conflicts with
the interests of Windstar or might interfere with the Undersigned's ability to
discharge his or her duties to Windstar.  For purposes of this Section 4,
investments in securities that are listed on a national securities exchange or
regularly traded on the over-the-counter market in the United States shall not
be deemed a conflict of interest.


(b)           If the Undersigned has at any time during the term of his or her
employment with Windstar any business or financial interest or engages in any
outside activity that might conflict with the Undersigned’s duties to Windstar,
he or she must immediately disclose the potential conflict to the Chief
Operating Officer of Windstar, who will determine whether any conflict of
interest exists.  If a conflict of interest exists, Windstar shall determine
whether the Undersigned should terminate the conflicting interest or activity,
or whether the Undersigned's duties should be revised.


(c)           If the Undersigned wishes to serve as a director or officer of
another company, he or she must obtain the prior written approval of the Chief
Operating Officer to ensure that such service would be a conflict of interest.
 
 
5

--------------------------------------------------------------------------------

 


(d)           If a relative of the Undersigned is engaged in activities which,
if engaged in by the Undersigned would constitute a conflict of interest, the
Undersigned shall notify the Chief Operating Officer of Windstar thereof in
writing.




4.4           Trading with Windstar.  The Undersigned shall not sell or rent any
property to or from Windstar, unless the sale or rental has been approved in
advance by a majority of the disinterested members of Windstar's Board of
Directors.


4.5           Misuse of Business Opportunity.  The Undersigned agrees that he or
she shall not take advantage of any business opportunity which the Undersigned
learns about or develops in the course of employment by Windstar which is
related to any current or future business of Windstar without Windstar 's
consent.


4.6           Decisions; Remedies.  The Undersigned acknowledges and agrees that
(i) Windstar's determination as to whether a conflict of interest exists or a
misuse of business opportunity has occurred shall be conclusive and Windstar may
take such action as, in its judgment, will terminate any conflict; (ii) the
Undersigned may be subject to dismissal or other appropriate disciplinary action
in the event that he or she violates the provisions of this Section 4, and (iii)
Windstar has the right to recover from the Undersigned any damages that it
sustains as a result of the Undersigned’s violation of this Section 4 and/or to
refer such matter for criminal prosecution.


5.           Miscellaneous.


5.1           Disclosure of this Agreement.  The Undersigned hereby authorizes
Windstar to notify others, including but not limited to customers of Windstar
and any of the Undersigned’s future employers, of the terms of this Agreement
and the Undersigned’s responsibilities under this Agreement.


5.2           Specific Performance.  The Undersigned acknowledges that money
damages alone would not adequately compensate Windstar in the event of a breach
or threatened breach by the Undersigned of this Agreement, and that, in addition
to all other remedies available to Windstar at law or in equity, Windstar shall
be entitled to injunctive relief for the enforcement of its rights and to an
accounting of profits made during the period of such breach.


5.3           Severability.


(a) This Agreement is the entire agreement of the parties as to its subject
matter but is not and shall not be construed as an employment agreement.


(b) Each of the covenants provided in this Agreement are separate and
independent covenants.  If any provision of this Agreement shall be determined
to be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby and any such invalid or unenforceable provision shall be
reformed so as to be valid and enforceable to the fullest extent permitted by
law.


(c) It is not a defense to the enforcement of any provision of this Agreement
that Windstar has breached or failed to perform any obligation or covenant under
any other agreement or understanding between the Undersigned and Windstar.
 
 
6

--------------------------------------------------------------------------------

 


5.4           Indemnification: Waiver of Breach.  Any waiver of any breach of
this Agreement shall not be construed to be a continuing waiver or consent to
any subsequent breach on the part of the Undersigned.  The Undersigned will
indemnify, defend and hold harmless Windstar from and against any losses,
damages and expenses (including reasonable attorneys' fees) related to, based
upon or arising from claims of third persons of breach or a claim of breach of
the Undersigned’s representations and agreements in Section 1.4.


5.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey without regard to
conflict of law rules. Windstar and the Undersigned submit to the jurisdiction
of the state and federal courts situated in the State of New Jersey which courts
shall have exclusive jurisdiction to decide disputes between them.


5.6           Amendments; Further Documents.  This Agreement may not be changed,
modified, released, discharged, abandoned or otherwise terminated in whole or in
part except by an instrument in writing, agreed to and signed by the Undersigned
and a duly authorized officer of Windstar. The Undersigned agrees to execute
such additional documents as Windstar may require to implement the terms of this
Agreement.


THE UNDERSIGNED:


(a)            REPRESENTS THAT, TO THE BEST OF HIS OR HER  KNOWLEDGE AND BELIEF,
THE UNDERSIGNED HAS, AND HIS OR HER SPOUSE AND DEPENDENT CHILDREN CURRENTLY
HAVE, NO CONFLICT OF INTEREST, AS DEFINED IN SECTION 4. HEREIN, IN CONNECTION
WITH THE UNDERSIGNED’S EMPLOYMENT BY WINDSTAR, EXCEPT AS INDICATED BELOW:


 
¨XX
¨
The foregoing statement is true without exception.
The foregoing statement is true, except that:
_____________________________________
_____________________________________
_____________________________________
_____________________________________

 
(b)           UNDERSTANDS AND ACCEPTS HIS OR HER RESPONSIBILITY TO ADVISE
WINDSTAR IMMEDIATELY IN WRITING OF ANY FUTURE POTENTIAL CONFLICT OF INTEREST IN
CONNECTION WITH HIS OR HER EMPLOYMENT BY WINDSTAR.


(c)           ACKNOWLEDGES THAT HE OR SHE HAS (i) READ THIS AGREEMENT; (ii) BEEN
GIVEN THE OPPORTUNITY TO ASK QUESTIONS; (iii) BEEN GIVEN SUFFICIENT TIME TO
CONSULT AN ATTORNEY; AND (iv) EITHER CONSULTED WITH AN ATTORNEY OR AFFIRMATIVELY
DECIDED NOT TO CONSULT AN ATTORNEY.


(d)           ACKNOWLEDGES THAT HE OR SHE HAS RECEIVED A COPY OF THIS AGREEMENT
AND FULLY UNDERSTANDS THIS AGREEMENT.


(e)           UNDERSTANDS THAT THE UNDERSIGNED’S OBLIGATIONS UNDER THIS
AGREEMENT SURVIVE THE TERMINATION OF HIS OR HER ENGAGEMENT BY WINDSTAR FOR ANY
REASON.
 
* * *
 
 
7

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first written above.




EMPLOYEE OR CONSULTANT:
By:      /s/ Randall E.
McCoy                                                          
Name: Randall E. McCoy
 


ADDRESS:
10 High Court
Little Falls,
New Jersey, 07424


Date: ___________________________________




Accepted by
 
WINDSTAR, INC.
 
 
By:              /s/ Randall E.
McCoy                                                  
Name:         Randall E. McCoy
Title:           CEO